Citation Nr: 1530018	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to a back condition.

3.  Entitlement to service connection for a bilateral knee condition, to include as secondary to a back condition.

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a back condition.

5.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a back condition.

6.  Entitlement to service connection for a neck condition, to include as secondary to a back condition.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  The record was held open for 60 days to submit additional evidence.  After an extension was granted, additional evidence was received in June 2015.  The Veteran waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the Veteran's back condition, service treatment records dated in June 1990 show an assessment of an L5-S1 strain.  Post-service private medical records show treatment for a lumbar strain.  March 2009 records show complaints of daily, constant lower back pain.  A diagnosis of lumbar sprain and strain, herniation or displacement of lumbar disc without myelopathy and thoracic or lumbosacral neuritis radiculitis, unspecified was provided.  

Social Security Administration (SSA) records indicate that the Veteran was receiving benefits due to a disorder of the back.  It was noted that the Veteran had suffered an injury during post-service work in November 2008, which resulted in "pain in his lower back, down the right lower extremity to the foot."  See SSA record from the Medical Diagnostic Services dated March 17, 2009.  Private medical records dated in February 2012 reflect that the Veteran underwent surgery for a right microdiskectomy for a herniated disk.  

At his September 2014 Board hearing, the Veteran indicated that, due to his military occupational specialty as a wire system installer, he lifted heavy cable wire and reels in excess of 50 to 100 pounds for many years.  He stated that he carried the wires "a quarter [of] a mile apiece."  It was noted that his back had "just not been the same" since service.  He had experienced back pain, to include sharp sensations and tingling, that had continued since service.  

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a back condition.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any back condition that may be present.

The Veteran testified that he sought service connection for a bilateral ankle condition, bilateral knee condition, bilateral hip condition, bilateral shoulder condition, and neck condition on secondary basis to his claimed back condition.  Service treatment records included in the claims file are negative for a diagnosis of or treatment for any of the claimed issues, except for treatment for a sprained left ankle in June 1988 and complaints of right knee pain after falling through a ceiling in October 1985.  Post-service treatment records show complaints of neck pain.  A January 2013 VA medical record reflects a diagnosis of cervical spondylosis.

Of note, these issues of entitlement to service connection on a secondary basis are inextricably intertwined with the issue of entitlement to service connection for a back condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board must defer adjudication of the bilateral ankle condition, bilateral knee condition, bilateral hip condition, bilateral shoulder condition, and neck condition claims pending resolution of the inextricably intertwined back condition issue.

Regarding the Veteran's acquired psychiatric disorder claim, service treatment records are silent for complaints or treatment for a psychiatric condition.  SSA records show a September 2010 examination report which indicated that the Veteran suffered from adjustment disorder, mixed with anxiety and depressive symptoms.  VA treatment records dated in December 2012 show that the Veteran was treated for a bipolar disorder, depression and PTSD.

At his September 2014 Board hearing, the Veteran noted that while guarding an ammunition depot in Panama, he was ordered to take his weapon "off of safe" which he had never done other in a controlled range, due to shots being fired upon his division.  He stated that it was "totally shocking" and that he started having day dreams and night dreams because of fear.  He noted that he began experiencing anxiety while in service and that the anxiety continued after service.  

A November 2014 private examination report reflects a diagnosis of PTSD, bipolar disorder, Type II, generalized anxiety disorder and pain disorder.  The Veteran reported being fired upon while in service.  He experienced nightmares and flashbacks.  He felt uncomfortable around loud noises and people talking.  He experienced depressed mood, diminished pleasures in activities and feelings of helplessness.  

The Veteran has not had a VA psychiatric examination, nor has a medical opinion been provided to determine whether his claimed acquired psychiatric disorder had its onset during his active duty service.  VA must obtain medical evidence addressing this question because doing so is necessary to adjudicate his appeal.  McLendon, 20 Vet. App. at 81.

Ongoing medical records must also be obtained in light of the remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records dating since January 2013.

2.  Thereafter, schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the nature and etiology of any back condition found to be present.  The entire electronic files claims file must be reviewed by examiner. 

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:

      a. Identify all of the Veteran's back disabilities.

b. Then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disability found upon examination is related to the Veteran's active service.

In rendering ah opinion, the examiner should note the lay statements and post-service symptomatology and treatment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  If service connection is granted for a back disability, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral ankle, bilateral knee, bilateral hip, bilateral shoulder, and neck conditions which are found to be present.  The examiner is to provide an opinion regarding whether any disabilities found are secondary to his diagnosed back disability.  Any indicated tests and studies should be completed.  The entire electronic files claims file must be reviewed by examiner.

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:

a. List all diagnoses related to any disabilities found. 

b. Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability was caused or permanently aggravated by the service-connected back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

4.  Also, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire electronic files claims file must be reviewed by examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service.  A diagnosis of PTSD must be ruled in or excluded. 

All findings and conclusions should be supported by a complete rationale.

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

